USDC IN/ND case 3:19-cv-00566-PPS-MGG document 115 filed 04/27/21 page 1 of 17


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 FURRION PROPERTY HOLDING                    )
 LIMITED and FURRION LIMITED,                )
                                             )
                       Plaintiffs,           )
                                             )
               vs.                           )      Cause No. 3:19-CV-566-PPS-MGG
                                             )
 WAY INTERGLOBAL NETWORK,                    )
 LLC,                                        )
                                             )
                       Defendant.            )

                                     OPINION AND ORDER

        Plaintiffs Furrion Property Holding Limited and a related company sued Way

 Interglobal alleging that Way infringed on their utility patent and multiple design

 patents. The parties are competitors in the recreational vehicle appliance market and the

 patents in dispute describe an oven or portions of an oven for use in RVs. I held a

 claims construction hearing in January to help me discharge my duty to construe the

 claims of the various patents at issue in this case.

        As discussed further below, claims construction for utility patents is different

 from claims construction for design patents. After setting out the governing standards,

 I’ll start by addressing the claims in the one utility patent at issue in this case. [U.S.

 Patent No. 10,527,292 (the ‘292 Patent)]. I will then turn my attention to the several

 design patents at the center of this dispute. [U.S. Design Patent Nos. D839,038 (the

 D’038 Patent); D851,978 (the D’978 Patent); D851,979 (the D’979 Patent); D851,990 (the

 D’990 Patent), and D872,516 (the D’516 Patent)].
USDC IN/ND case 3:19-cv-00566-PPS-MGG document 115 filed 04/27/21 page 2 of 17


                                The Governing Legal Standards

        The exclusivity right of a patentholder to prevent others from making, using, or

 selling the patented invention is granted in exchange for the “full disclosure” of the

 invention. Markman v. Westview Instruments Inc., 517 U.S. 370 (1996). This means that “a

 patent must describe the exact scope of an invention and its manufacture to ‘secure to

 [the patentee] all to which he is entitled, [and] to apprise the public of what is still open

 to them.’” Id. at 373 (quoting McClain v. Ortmayer, 141 U.S. 419, 424 (1891)). These

 requirements are met by the “specification” of the patent, which describes the invention

 “in such full, clear, concise, and exact terms as to enable any person skilled in the art . . .

 to make and use the same,” and by the patent’s “claims,” which “particularly poin[t]

 out and distinctly clai[m] the subject matter which the applicant regards as his

 invention.” 35 U.S.C. § 112.

        Someone bringing an allegation of infringement must show that a patent’s claim

 “‘covers the alleged infringer’s product or process,’ which in turn necessitates a

 determination of ‘what the words in the claim mean.’” Markman, 517 U.S. at 374

 (quoting H. Schwartz, Patent Law and Practice 1, 80 (2d ed. 1995)). The two steps of

 infringement analysis are: (1) “determining the meaning and scope of the patent claims

 asserted to be infringed,” and (2) “comparing the properly construed claims to the

 device accused of infringing.” Markman v. Westview Instruments, 52 F.3d 967, 976 (Fed.

 Cir. 1995); See also Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d

 1111, 1115 (Fed. Cir. 2004).



                                                 2
USDC IN/ND case 3:19-cv-00566-PPS-MGG document 115 filed 04/27/21 page 3 of 17


        For better or worse, step one—claims construction—is a matter for the court.

 Markman, 517 U.S. at 390. What this means is that where the meaning of claim terms is

 disputed, the court resolves the dispute to “clarify and explain what the claims cover.”

 Baxter Int’l, Inc. v. CareFusion Corp., 2019 WL 1897063, at *1 (N.D. Ill. Apr. 29, 2019)

 (citing Terlep v. Brinkmann Corp., 418 F.3d 1379, 1382 (Fed. Cir. 2005)); see also Markman,

 517 U.S. at 373. “Claim construction seeks to ascribe the ‘ordinary and customary

 meaning’ to claim terms as a person of ordinary skill in the art would have understood

 them at the time of invention.” Sumitomo Dainippon Pharma Co., v. Emcure Pharm. Ltd.,

 887 F.3d 1153, 1157 (Fed. Cir. 2018). “As a general rule, the ordinary and customary

 meaning controls unless ‘a patentee sets out a definition and acts as his own

 lexicographer, or . . . the patentee disavows the full scope of a claim term either in the

 specification or during prosecution.’” Id. (quoting Thorner v. Sony Computer

 Entertainment Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012)).

        As the Federal Circuit teaches in Sumitomo, “[t]he plain claim language marks the

 starting point for our analysis.” Sumitomo, 887 F.3d at 1157. But applying the

 understanding of a person of ordinary skill in the art requires consideration of the

 disputed term “not only in the context of the particular claim in which the disputed

 term appears, but in the context of the entire patent, including the specification.” Phillips

 v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005). “[T]he context in which a term is

 used in the asserted claim can be highly instructive.” Id. at 1314. The specification is

 “always highly relevant to the claim construction analysis,” and is usually dispositive



                                               3
USDC IN/ND case 3:19-cv-00566-PPS-MGG document 115 filed 04/27/21 page 4 of 17


 as “it is the single best guide to the meaning of a disputed term.” Vitronics Corp. v.

 Conceptronic, Inc., 90 F.3d 1576, 1582. (Fed. Cir. 1996); see also Phillips, 415 F.3d at 1315.

                                      Discussion

        As noted above, there are six different patents at issue in this case—one utility

 patent and five design patents. I’ll start with the utility patents before turning to the

 design patents.

    1. Claims to be Construed in Furrion’s Utility Patent (the ’292 Patent)

        The parties disagree as to the construction of two claim terms in Furrion’s ‘292

 Patent, specifically the terms “hinge” and “vent.” Generally, Furrion argues that each

 term needs no construction and should be construed according to its ordinary and plain

 meaning, while Way argues that each term should be construed more narrowly. The

 disputed language will be highlighted within the language of the patent.

        1. A gas range comprising: an oven comprising: an oven cavity; and an oven
        exhaust; a cooktop disposed above and connected to the oven, wherein the
        oven exhaust extends from the oven cavity to the cooktop, the cooktop
        comprising: a gas burner having a gas burner height; and a cooking grate
        disposed above the gas burner, the cooking grate having a cooking grate
        height; a gas oxidation height from about 10 mm to about 40 mm wherein
        the gas oxidation height is the difference between the cooking grate height
        and the gas burner height; a lid coupled to the cooktop, the lid having a
        front section and rear section coupled to the front section, the lid configured
        to cover the cooking grate in a closed position and to not cover the cooking
        grate in the open position, a vent positioned in the cooktop and connected
        to the oven exhaust, and a hinge coupling the rear section of the lid to the
        cooktop, the hinge defining a pivot axis disposed below the vent.

        13. A counter comprising: a gas range positioned within a counter, the gas
        range comprising: an oven comprising: an oven cavity; and an oven
        exhaust; a cooktop disposed above and connected to the oven, wherein the
        oven exhaust extends from the oven cavity to the cooktop, the cooktop
        comprising: a gas burner having a gas burner height; and a cooking grate

                                                 4
USDC IN/ND case 3:19-cv-00566-PPS-MGG document 115 filed 04/27/21 page 5 of 17


        disposed above the gas burner, the cooking grate having a cooking grate
        height; a gas oxidation height from about 10 mm to about 40 mm wherein
        the gas oxidation height is the difference between the cooking grate height
        and the gas burner height; a lid coupled to the cooktop, the lid having a
        front section and rear section coupled to the front section, the lid configured
        to cover the cooking grate in a closed position and to not cover the cooking
        grate in the open position, a vent positioned in the cooktop and connected
        to the oven exhaust, and a hinge coupling the rear section of the lid to the
        cooktop, the hinge defining a pivot axis disposed below the vent; and a
        countertop forming a level top surface of the counter and positioned on at
        least one side of the gas range, wherein the highest portion of the lid is
        substantially even with the level top surface of the counter.

        First, the challenged phrase described in Claims 1 and 13 is “a hinge coupling the

 rear section of the lid to the cooktop, the hinge defining a pivot axis disposed below the

 vent.” Furrion argues that the term “hinge,” as used here, needs no construction

 because it is a commonly understood word in the English language and there is no

 intrinsic evidence that the patent uses the term in any way other than its common

 meaning. Way contends that the term “hinge” should be construed to mean “a hinge

 coupling the rear section of the lid to the cooktop, where the hinge defines an axis about

 which it rotates that is disposed below the vent.” [DE 80.] The main difference between

 the parties’ two constructions lies around “pivot access” compared to “an axis about

 which it rotates.”

        Furrion also seeks the proposed claim construction of the “vent” to be its plain

 and ordinary meaning whereas Way proposes the claim construction as “a group of

 openings that allow oven exhaust to pass through.” [DE 80.] Furrion argues that “vent”

 is a common term and is used here in its common usage, without any technical or




                                              5
USDC IN/ND case 3:19-cv-00566-PPS-MGG document 115 filed 04/27/21 page 6 of 17


 specialized meaning. Specifically, a vent allows exhaust to flow through the opening as

 a means to release the exhaust from the oven.

        Mercifully, at the conclusion of the Markman hearing, the parties expressed to the

 court a compromise where “vent” would be understood as its plain and ordinary

 meaning and that “hinge” would be modified to Way’s interpretation. [DE 93 at 95-96.]

 Having considered the parties’ briefs and arguments, I therefore adopt Way’s proposed

 construction of “hinge” in Claims 1 and 13 of the ‘292 Patent to mean “a hinge coupling

 the rear section of the lid to the cooktop, where the hinge defines an axis about which it

 rotates that is disposed below the vent.” And I construe the term “vent” in Claims 1 and

 13 of the ‘292 Patent as needing no further construction, and thus the term’s plain and

 ordinary meaning will be adopted as contemplated by Furrion.

    2. Claims to be Construed in the Design Patents

        Unlike utility patents, courts have recognized that design patents “typically are

 claimed as shown in drawings,” and that claim construction “is adapted accordingly.”

 Egyptian Goddess, Inc. v. Swisa, Inc., 543 F.3d 665, 679 (Fed. Cir. 2008). This is because it is

 often difficult to capture in our lexicon what is depicted in a drawing. In other words, a

 picture is usually worth a thousand words. Nonetheless, the process is the same as

 with utility patents: the analysis considers (1) “the meaning and scope of the patent

 claims asserted to be infringed,” and (2) “comparing the properly construed claims to

 the device accused of infringing.” Markman, 52 F.3d at 976.

        As noted, the law is clear that a design is better represented by an illustration

 “‘than it could be by any description and a description would probably not be

                                                6
USDC IN/ND case 3:19-cv-00566-PPS-MGG document 115 filed 04/27/21 page 7 of 17


 intelligible without the illustration.’” Egyptian Goddess, 543 F.3d at 679 (citing Dobson v.

 Dornan, 118 U.S. 10, 14 (1886)). “Given the recognized difficulties entailed in trying to

 describe a design in words, the preferable course ordinarily will be for a district court

 not to attempt to ‘construe’ a design patent claim by providing a detailed verbal

 description of the claimed design.” Egyptian Goddess, 543 F.3d at 679. “[M]isplaced

 reliance on a detailed verbal description of the claimed design risks undue emphasis on

 particular features of the design rather than examination of the design as a whole . . .

 Depictions of the claimed design in words can easily distract from the proper

 infringement analysis of the ornamental patterns and drawings.” Crocs, Inc. v. Int’l Trade

 Comm’n, 598 F.3d 1294, 1302 (Fed. Cir. 2010) (internal citation omitted). “[T]he

 illustration in the drawing views is its own best description.” Id. at 1303 (citing Manual

 of Patent Examining Procedure § 1503.01 (8th ed. 2006). However, “[t]he scope of a design

 patent does not extend to any functional elements.” Shure Inc. v. Clearone, Inc., 2020 WL

 6074233, at *1 (D. Del. Oct. 15, 2020) (citing Richardson v. Stanley Works, Inc., 597 F.3d

 1288, 1293-94 (Fed. Cir. 2010)).

        Furrion points to two cases that I find particularly helpful here: Carlini Enters.,

 Inc. v. Paul Yaffe Design, Inc., 2014 WL 4060026 (C.D. Cal. Aug. 15, 2014) and Depaoli v.

 Daisy Mfg. Co., Inc., 2009 WL 2145721 (D. Mass. July 14, 2009). In Carlini, the claim

 construction at issue was for “motorcycle handlebars of a certain design as shown in

 Figures 1 to 7 [of the first patent]” and “motorcycle handlebars of a certain design as

 shown in Figures 1 to 8 of [the second patent].” Carlini, 2014 WL 4060026, at *1. The

 patent in Carlini did not describe the entire motorcycle, but instead focused on one

                                               7
USDC IN/ND case 3:19-cv-00566-PPS-MGG document 115 filed 04/27/21 page 8 of 17


 portion of the motorcycle: the handlebars. Id. The court construed the claim in the first

 patent as “The ornamental design for motorcycle handlebars, as shown in Figures 1 to

 7” and the second patent as “The ornamental design for motorcycle handlebars, as

 shown in Figures 1 to 8.” Id. at *4. Similarly, the claim construction in Depaoli states

 “[a]n ornamental design for an air gun sight, as shown and described in Figures 1 and 2

 of the patent.” Depaoli, 2009 WL 2145721, at *1. The claim construction in Depaoli did not

 refer to the entire air gun, but specifically focused on what was included in the patent:

 the gun’s sight. Id. The court construed the claim in this case as “an ornamental design

 for an air gun sight, as shown and described in Figures 1 and 2 of the patent.” Id. at *10.

        Here, Furrion’s proposed construction for several of the design patents is for

 what looks like an entire oven. The only reason the drawings show an entire oven is

 because they make liberal use of broken lines. But the focus for claims construction

 purposes must be on the solid lines only. This is because broken lines in a drawing for a

 utility patent are not considered part of the claimed design. Often, they are included to

 help provide perspective, but they are not part of what is being claimed. See 37 C.F.R. §

 1.152 (“Broken lines may be used to show visible environmental structure but may not

 be used to show hidden planes and surfaces that cannot be seen through opaque

 materials.”); Door-Master Corp. v. Yorktowne, Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001)

 (drawings showing drawer pulls in broken lines excludes the door pulls from the

 claimed design). As the Federal Circuit has repeatedly stated: “If features appearing in

 the figures are not desired to be claimed, the patentee is permitted to show the features

 in broken lines to exclude those features from the claimed design, and the failure to do

                                               8
USDC IN/ND case 3:19-cv-00566-PPS-MGG document 115 filed 04/27/21 page 9 of 17


 so signals inclusion of the features in the claimed design.” Contessa Food Products, Inc. v.

 Conagra, Inc., 282 F.3d 1370, 1378 (Fed. Cir. 2002) (abrogated on other grounds by

 Egyptian Goddess).

        As mentioned, the design patents in this case are ladened with broken lines.

 Helpfully, Furrion’s expert witness Paul Hatch added color to aid the viewer in

 determining what is covered by the patent in his expert report. [DE 62-1.] The color

 images are extremely helpful in understanding the scope of the patent and

 distinguishing it from the broken lines.

        Furrion’s Patent D’978 covers the front portion of the oven’s design, including its

 reflective glass front window, the hinges for the top glass cover, and generally the

 façade of the oven near the top. Furrion suggests D’978 should be construed as the

 “ornamental design for an oven as shown in Figures 1-7.” But as can be seen below,

 such a construction would be misleading because vast parts of the oven (the knobs, the

 front arm or handle, etc.) are presented with broken lines, indicating those portions of

 the product have not been claimed as part of the patent. Additionally, some of the areas

 filled in color include broken lines, obscuring what is and is not covered by the patent.




                                              9
USDC IN/ND case 3:19-cv-00566-PPS-MGG document 115 filed 04/27/21 page 10 of 17




        Furrion’s Patent D’979 is the bracket on the top rear of the oven. The bracket is

 visible in the several of the Figures in other patents but covered by its own patent. The

 bracket is used to secure the glass cover of the grate portion of the range displayed in

 other illustrations contained in the D’038 Patent and the D’978 Patent. Most of the lines

 in Furrion’s figures are solid.




 Out of all of Furrion’s patents, D’978 and D’979 have the most solid lines.

        By contrast, the illustrations in Furrion’s other patents are comprised mostly of

 broken lines, which are difficult to decipher. The best example being the D’990 Patent.

 Broken lines comprise most of the figures and it is difficult to determine what exactly is

 depicted. The claimed portions include only small portions of the bracket, namely the
                                             10
USDC IN/ND case 3:19-cv-00566-PPS-MGG document 115 filed 04/27/21 page 11 of 17


 rectangular portion which is visible on the front of the oven (in the top right portion of

 the figure below), as well as portions of the bracket located in roughly the lower left-

 hand corner of the figure. In Figure 5, there is only a single solid line (near the top left).

 The rest of this alignment bracket shown in this figure is represented by broken lines,

 indicating it has not been claimed to be part of the patent. The claimed portion of the

 flat rectangle is the only portion of the alignment part visible to a user of the oven. After

 removing the broken lines, little remains.




     Figure 1 (with color)        Figure 1 (solid lines only)     Figure 5 (with color)

        Patents D’038 and D’516 similarly show few solid lines. Patent D’038 covers the

 top portion of the oven’s design, including its cover, the hinge placement of the cover,

 the front façade, and the design of the grate upon which pots rest when the range’s

 burners are in use. The remainder of the oven (such as the knobs on the front) in the

 figures is represented by broken lines, indicating it has not been claimed to be part of

 the patent. Here are representative figures of the D’038 patent (claimed portions are

 colored):



                                               11
USDC IN/ND case 3:19-cv-00566-PPS-MGG document 115 filed 04/27/21 page 12 of 17




        Patent D’516 is also mostly comprised of broken lines and the claimed portions

 include only portions of the glass lid and burners. After removing the broken lines, little

 remains.




                                             12
USDC IN/ND case 3:19-cv-00566-PPS-MGG document 115 filed 04/27/21 page 13 of 17




        Here, as with Furrion’s proposed construction of the D’978 patent, Furrion’s

 proposed construction of the D’516 patent includes the entire oven, but directs the

 viewer to look at the figures to determine what is covered: “The ornamental design for

 an oven as shown and described in Figures 1-7.” [DE 67 at 2-4] (Patent ‘979 has Figures

 1-9 and Patent ‘516 has Figures 1-8). Way argues that Furrion should not be allowed to

 claim the broken lines or mislead a jury. [DE 63 at 6.] As I noted above, it is common

 practice in the patent world to include broken lines to provide some perspective on

 what is being claimed. See The Manual of Patent Examining Procedure § 1503.02 (8th ed.

 2006) (“Unclaimed subject matter may be shown in broken lines for the purpose of

 illustrating the environment in which the article embodying the design is used.”). And

 indeed, Furrion does not claim that the broken lines are covered under its patent claim.

 [DE 66 at 5.]



                                            13
USDC IN/ND case 3:19-cv-00566-PPS-MGG document 115 filed 04/27/21 page 14 of 17


        Comparing Furrion’s patents to the patents in Carlini, which only display the

 handlebars without the entire bicycle indicated in broken lines, the Carlini Figures are

 quite clear about what is being protected by the patent. Carlini, 2014 WL 4060026, at *1

 (“[T]he patents-in-suit do not disclaim any features by way of broken lines. Thus, the

 designs shown in the figures make up the entirety of the claimed designs of the

 patents.”). Having reviewed the design patents and their drawings, I find a number of

 the drawings show an entire oven identified through broken lines with only small

 portions indicated as covered by their respective patent. As shown above, this

 confusion mostly dissipates when viewing the images prepared by Furrion’s expert

 witness, which fill in the solid lines with different colors and are extremely helpful in

 understanding the scope of the patent and distinguishing what is covered from what is

 not. [DE 62-1.]

        While I understand the necessity of the broken lines in these patents, I find it

 necessary to indicate in the claim construction that the unclaimed features are

 represented by broken lines, as other courts have done. See Shure, 2020 WL 6074233, at

 *9 (construing the claim as “The ornamental design for an array microphone assembly,

 as shown in the solid lines and associated claimed surfaces of Figures 1-6 and described

 in the specification of the ‘723 patent. The broken lines in Figures 1-6 of the ‘723 patent

 form no part of the claimed design. The square shape of the claimed design is

 functional.”); Junker v. Med. Components, Inc., 2017 WL 4922291, at *7 (E.D. Pa. Oct. 31,

 2017) (“The D’839 Patent claims the ornamental design of a handle for an introducer

 sheath, as shown in Figures 1-9. The broken lines in the Figures of the D’839 Patent

                                              14
USDC IN/ND case 3:19-cv-00566-PPS-MGG document 115 filed 04/27/21 page 15 of 17


 represent unclaimed subject matter.”); Deckers Outdoor Corp v. Romeo & Juliette, Inc., 2016

 WL 7017219, at *6 (C.D. Cal. Dec. 1, 2016) (adopting the claim construction for four

 ornamental patents as “The ornamental design for a portion of a footwear upper as

 shown in the figures of the [relevant design] Patent (FIGS. 1 – [6, 7, 28]), excluding

 portions shown in broken lines.”).

        Therefore, I will construe each design patent as follows:

        U.S. Patent No. D839,038 (the D’038 Patent): “The ornamental design for a

        portion of an oven, as shown in Figures 1-7, excluding portions shown in

        broken lines.”

        U.S. Patent No. D851,978 (the D’978 Patent): “The ornamental design for a

        portion of an oven, as shown in Figures 1-7, excluding portions shown in

        broken lines.”

        U.S. Patent No. D872,516 (the D’516 Patent): “The ornamental design for a

        portion of an oven, as shown in Figures 1-8, excluding portions shown in

        broken lines.”

        U.S. Patent No. D851,979 (the D’979 Patent): “The ornamental design for a

        portion of an oven, as shown in Figures 1-9, excluding portions shown in

        broken lines.”

        U.S. Patent D851,990 (the ’990 Patent): “The ornamental design for a

        portion of an oven, as shown in Figures 1-7, excluding portions shown in

        broken lines.”

    3. Functionality and Indefiniteness

                                              15
USDC IN/ND case 3:19-cv-00566-PPS-MGG document 115 filed 04/27/21 page 16 of 17




        On a final note, Way argues throughout the claim construction phase that

 Furrion’s patents fail due to functionality or indefiniteness. [DE 63, 65.] Furrion

 responds that the functionality and indefiniteness arguments regarding overall design

 are not appropriately raised at the claim construction stage but may be raised in a

 motion for summary judgment. [DE 64, 66.]

        “A patent shall be presumed valid” and the burden of establishing invalidity,

 which requires clear and convincing evidence, rests upon the party asserting such

 invalidity. 35 U.S.C. § 282; TypeRight Keyboard Corp. v. Microsoft Corp., 374 F.3d 1151,

 1157 (Fed. Cir. 2004). “[A] patent is invalid for indefiniteness if its claims, read in light

 of the specification delineating the patent, and the prosecution history, fail to inform,

 with reasonable certainty, those skilled in the art about the scope of the invention.”

 Nautilus Inc. v. Biosig Instruments, Inc. 572 U.S. 898, 901 (2014). “Whether to decide the

 issue of invalidity based on indefiniteness at the claim construction stage depends on

 the particular circumstances and claims at issue in a given case, and is a matter within a

 court’s discretion.” Junker, 2017 WL 4922291, at *2.

        After considering the parties’ arguments and based on the circumstances of this

 case, I find that deciding the arguments of functionality and indefiniteness now in a

 vacuum would be problematic. Therefore, I exercise my discretion and decline to

 consider issues of invalidity based on indefiniteness at the claim construction stage. The

 parties may raise these issues at summary judgment.

        ACCORDINGLY:


                                               16
USDC IN/ND case 3:19-cv-00566-PPS-MGG document 115 filed 04/27/21 page 17 of 17


       The patent claim terms presently at issue shall be construed as explained above.

       SO ORDERED on April 27, 2021.

                                         /s/ Philip P. Simon
                                         PHILIP P. SIMON, JUDGE
                                         UNITED STATES DISTRICT COURT




                                           17
